ORDER

PER CURIAM.
Vera Palmer appeals the judgment denying her Rule 29.15 motion to vacate, set aside, or correct her judgment and sentence for murder in the first degree and armed criminal action.1 We have reviewed *863the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. We affirmed the judgment and sentence in State v. Palmer, 113 S.W.3d 692 (Mo.App.2003).